United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  _____________

                                 No. 00-2294WM
                                 _____________

Vicki L. Koch,                         *
                                       *
           Appellant,                  * On Appeal from the United States
                                       * District Court for the
     v.                                * Western District of Missouri.
                                       *
Marvin T. Runyon, Jr., Postmaster      * [Not To Be Published]
General,                               *
                                       *
           Appellee.                   *
                                  ___________

                          Submitted: July 2, 2001
                              Filed: July 27, 2001
                                  ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

PER CURIAM.

       Vicki Koch appeals the District Court’s1 order dismissing in part and granting
summary judgment in part, in her employment discrimination suit against the United
States Postal Service (USPS), her former employer. We affirm.



      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
      The District Court dismissed Koch’s claims of discrimination involving incidents
before December 1994, noting that Koch’s attorney had conceded the claims were
time-barred. The Court did not err, because Koch is bound by her counsel’s
concession below that these claims are barred. See Link v. Wabash R.R., 370 U.S.
626, 633-34 (1962) (client bound by acts of attorney).

      The District Court granted summary judgment for USPS on Koch’s claim that
she was subjected to retaliation for Equal Employment Opportunity Commission
(EEOC) complaints. This, too, was proper. USPS submitted evidence showing that
Koch had threatened her supervisor after her supervisor denied her requested leave, that
she had failed to report back to work on time, and that she was suspended and later
terminated after failing to attend a mandatory fitness-for-duty examination. Koch did
not offer evidence showing that these legitimate nondiscriminatory reasons for her
suspension and termination were a pretext for retaliation. See Rose-Maston v. NME
Hosp., Inc., 133 F.3d 1104, 1108-09 (8th Cir. 1998); Scroggins v. Univ. of Minnesota,
221 F.3d 1042, 1045 (8th Cir. 2000).

      Accordingly, we affirm. We also deny Koch’s pending motion.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-